Exhibit 10.1

SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT is made and entered into as of the 29th day of
April, 2009, by and among Home School, Inc. (“HSI”), the stockholders of HSI
(the “Sellers”), and Narayan Capital Corp. (“NCC”).

W I T N E S S E T H :

WHEREAS, The Sellers collectively own 100% of the issued and outstanding common
stock of HSI as set forth on Exhibit A attached hereto;

WHEREAS, NCC is registered pursuant to Section 12(g) of the Exchange Act and
subject to the reporting requirements of Section 13 of the Exchange Act; and

WHEREAS, NCC desires to reorganize itself by causing it to issue to the Sellers
289,959,665 shares of NCC’s common stock thereby diluting the existing
shareholders’ interest in NCC to 1.5% in exchange for the Sellers’ transfer of
their 100% ownership interest in HSI to NCC, thereby making HSI a wholly owned
subsidiary of NCC, and by changing the name of NCC to “Home School Holdings,
Inc.”

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which the parties acknowledge, the parties hereby agree as follows:

ARTICLE I

PRELIMINARY MATTERS

Section 1.01. Recitals. The parties acknowledge that the recitals set forth
above in the preamble are correct, and are, by this reference, incorporated
herein and are made a part of this Agreement.

Section 1.02. Exhibits and Schedules. Exhibits (which are documents to be
executed and delivered at the Closing by the party identified therein or in the
provision requiring such delivery) and Schedules (which are attachments setting
forth information about a party identified therein or in the provision requiring
such attachment) referred to herein and annexed hereto are, by this reference,
incorporated herein and made a part of this Agreement, as if set forth fully
herein.

Section 1.03. Use of words and phrases. The words “herein,” “hereby,”
“hereunder,” “hereof,” “hereinafter” and any other equivalent words refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision hereof. The words, terms and phrases defined herein and any pronoun
used herein shall include the singular, plural and all genders. The word “and”
shall be construed as a coordinating conjunction unless the context clearly
indicates that it should be construed as a copulative conjunction.

Section 1.04. Accounting terms. All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles.

 

1



--------------------------------------------------------------------------------

Section 1.05. Calculation of time lapse or passage; Action required on holidays.
When a provision of this Agreement requires or provides for the calculation of
the lapse or passage of a time period, such period shall be calculated by
treating the day on which the event which starts the lapse or passage occurs as
zero; provided, that this provision shall not apply to any provision which
specifies a certain day for action or payment, e.g. the first day of each
calendar month. Unless otherwise provided, the term “month” shall mean the
actual calendar month indicated and the term “year” shall mean a period of 365
days. If any day on which action is required to be taken or payment is required
to be made under this Agreement is not a Business Day (Business Day being a day
on which national banks are open for business where the actor or payor is
located), then such action or payment shall be taken or made on the next
succeeding Business Day.

Section 1.06. Use of titles, headings and captions. The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other
subdivisions.

ARTICLE II

TERMS OF THE TRANSACTION

Section 2.01. Share Exchange transaction.

(a) On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, NCC shall issue to the Sellers as set forth on Exhibit A
attached hereto 289,959,665 fully paid and non-assessable shares of common stock
of NCC representing 98.5% of the issued and outstanding shares of common stock
of NCC, including any of HSI’s option and warrant holders and holders of
convertible debt, in exchange for 100% of HSI’s issued and outstanding shares of
capital stock, consisting of 289,959,665 shares of common stock, and NCC shall
reserve for issuance 73,949,760 shares of NCC common stock for future issuance
subject to the HSI stock options and warrants and 22,402,121 shares of NCC
common stock for future issuance subject to HSI convertible debt (the “Share
Exchange”). On the Closing Date, NCC file amended and restated articles of
incorporation and adopt amended and restated bylaws in the forms attached hereto
as Exhibit B and the name of NCC shall be changed to “Home School Holdings,
Inc.”

(b) On the Closing Date, the Existing Shareholders shall own 5,882,917 shares of
common stock of NCC representing 1.5% of the issued and outstanding shares of
common stock of NCC on a fully-diluted basis, including without limitation, any
shares issuable to option and warrant holders and holders of convertible debt or
other convertible securities of NCC.

(c) On the Closing Date, HSI shall pay Fifty Thousand Dollars ($50,000) to the
Existing Shareholders as purchase price consideration for the Share Exchange
(the “Cash Payment”).

(d) On the Closing Date, HSI shall be acquired and shall become a wholly owned
subsidiary of NCC and all liabilities and obligations of NCC in existence on the
Closing Date shall be paid in full.

Section 2.02 Exchange of Stock Certificates.

(a) The identity and address of the stock transfer agent (the “Exchange Agent”)
will be disclosed at a reasonable time after the Closing Date.

 

2



--------------------------------------------------------------------------------

(b) NCC will, promptly after the Closing Date, issue and deliver to the Exchange
Agent the share certificates representing shares of NCC’s Common Stock (each a
“New Certificate”).

(c) The Exchange Agent, upon receiving the items specified in subsection
(b) hereof, shall promptly mail to each holder of one or more certificates
formerly representing HSI Common Stock a notice notifying such holder to
surrender his, her or its certificate or certificates to the Exchange Agent for
exchange. Such notice shall be mailed to holders by regular mail at their
addresses on the records of HSI.

(d) Upon receipt from a former shareholder of HSI of certificates representing
shares of HSI’s Common Stock, the Exchange Agent shall forward to such former
shareholder of HSI (i) a New Certificate representing his, her or its shares of
Public Company Common Stock, and (ii) dividends, if any, declared thereon
subsequent to the Effective Date (without interest).

(e) If any New Certificate is to be issued in a name other than that in which
the certificate formerly representing HSI’s Common Stock (an “Old Certificate”)
and surrendered for exchange was issued, the Old Certificate so surrendered
shall be properly endorsed and otherwise in proper form for transfer and the
person requesting such exchange shall pay to the Exchange Agent any transfer or
other taxes required by reason of the issuance of the New Certificate in any
name other than that of the registered holder of the Old Certificate
surrendered, or establish to the satisfaction of the Exchange Agent that such
tax has been paid or is not payable.

(f) In the event that any Old Certificates have not been surrendered for
exchange in accordance with this Agreement on or before the second anniversary
of the Closing Date, NCC may at any time thereafter, with or without notice to
the holders of record of such Old Certificates, sell for the accounts of any or
all of such holders any or all of the shares of HSI’s Common Stock which such
holders are entitled to receive under this Section (the “Unclaimed Shares”). Any
such sale may be made by public or private sale or in such manner and at such
times as NCC shall determine. NCC shall not be obligated to make any sale of
Unclaimed Shares if it shall determine not to do so, even if notice of sale of
the Unclaimed Shares has been given. The net proceeds of any such sale of
Unclaimed Shares shall be held for holders of the unsurrendered Old
Certificates, whose unclaimed shares have been sold, to be paid to them upon
surrender of the Old Certificates. From and after any such sale, the sole right
of the holders of the unsurrendered Old Certificates whose Unclaimed Shares have
been sold shall be the right to collect the net sale proceeds held by NCC for
their respective accounts, and such holders shall not be entitled to receive any
interest on such net sale proceeds held by NCC.

(g) If any Old Certificates are not surrendered prior to the date on which such
certificates would otherwise escheat to or become the property of any
governmental unit or agency, the unclaimed items shall, to the extent permitted
by abandoned property and any other applicable law, become the property of NCC
(and to the extent not in its possession shall be paid over to it), free and
clear of all claims or interest of any person previously entitled to such
claims. Notwithstanding the foregoing, neither NCC nor its agents or any other
person shall be liable to any former holder of HSI’s Common Stock for any
property delivered to a public official pursuant to applicable abandoned
property, escheat or similar laws.

 

3



--------------------------------------------------------------------------------

(h) All cash and shares of NCC issued in accordance with the terms hereof shall
be deemed to have been issued in full satisfaction of all rights pertaining to
such shares of HSI’s Common Stock and there shall be no further registration of
transfers on the records of NCC of shares of HSI’s Common Stock that were
outstanding immediately prior to the Closing Date. If, after the Closing Date,
Old Certificates are presented to NCC for any reason, they shall be canceled and
exchanged as provided in this Section.

(i) In the event that any Old Certificates shall have been lost, stolen or
destroyed, NCC shall issue in exchange for such lost, stolen or destroyed Old
Certificates, upon the making of an affidavit of that fact by the holder
thereof, the cash and/or certificates representing the shares of NCC’s Common
Stock that the shares of HSI were converted into and any dividends or
distributions payable pursuant thereto; provided, however, that, as a condition
precedent to the issuance of such cash and certificates representing shares of
HSI’s Common Stock and other distributions, the owner of such lost, stolen or
destroyed Old Certificates shall indemnify NCC against any claim that may be
made against NCC with respect to the Old Certificates alleged to have been lost,
stolen or destroyed.

Section 2.03. Federal income tax treatment. It is the mutual expectation of the
parties that the Share Exchange will qualify as a tax-free reorganization under
section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and that the business combination contemplated hereby be accounted for as a
reverse acquisition under the purchase method for business combinations. The
combination of the two companies is recorded as a recapitalization of HSI,
pursuant to which HSI is treated as the continuing entity.

Section 2.04. Transaction costs. Each party shall pay all costs and expenses
which it incurs in connection with this Agreement and the transactions
contemplated hereby.

Section 2.05. Press releases. No party will issue a press release regarding the
subject matter of this Agreement and the transaction contemplated hereby, either
before or after closing, without the prior approval thereof by the other party
and its counsel.

ARTICLE III

CLOSING OF THE TRANSACTION

Section 3.01. Location, date and time of the Closing. The Closing of the
transaction contemplated by this Agreement shall take place on or before May 8,
2009, at 4:00 p.m. Chicago, Illinois time (“Closing Date”). The Closing shall
take place at a location agreed to by the parties. The acts and deliveries which
occur on the Closing Date for the purpose of consummating the transactions
contemplated by this Agreement and the event itself are referred to herein as
the “Closing”.

Section 3.02. NCC’s deliveries at the Closing. At the Closing, NCC will deliver
to HSI:

 

  (a) Certificate of good standing of NCC;

 

4



--------------------------------------------------------------------------------

  (b) Officer’s and Secretary’s and Certificates of NCC in the form set forth in
Exhibit C and Exhibit D, respectively;

 

  (c) An action by written consent of NCC’s board of directors approving the
Share Exchange;

 

  (d) A resignation from each and every member of NCC’s board of directors,
officers and employees, together with cancellation of any and all employment and
compensation agreements with the consent of the employee; and

 

  (e) Articles of Share Exchange.

Section 3.03. HSI’s deliveries at the Closing. At the Closing, HSI will deliver
to the stockholders of NCC:

 

  (a) Certificate of good standing of HSI;

 

  (b) Officers’ and Secretary’s Certificates of HSI in the form set forth in
Exhibit C and Exhibit D, respectively;

 

  (c) An action by written consent of HSI’s board of directors approving the
Share Exchange; and

 

  (d) Articles of Share Exchange.

 

  (e) The Cash Payment by certified check or wire transfer in immediately
available funds.

Section 3.04. Closing Memorandum and receipts. As evidence that all parties deem
the Closing to have been completed and the transactions contemplated by this
Agreement to have been consummated, the parties jointly will execute and deliver
a Closing Memorandum, in the form of Exhibit E, acknowledging such completion
and consummation.

Section 3.05. Waiver of conditions. Notwithstanding Section 11.03, any condition
to the Closing which is to the benefit of any party and which is not satisfied
prior to or at the Closing, excluding nevertheless any provision of this
Agreement which by its terms is to be performed in the future, will be deemed to
be waived by the benefited party or otherwise satisfied and waived by virtue of
that party executing the Closing Memorandum, except to the extent any such
unsatisfied or unperformed condition is expressly preserved by listing it in the
Closing Memorandum for satisfaction or performance after the Closing.

Section 3.06. Further assurances. At any time and from time to time after the
Closing, at the reasonable request of any party and without further
consideration, the other party shall execute and deliver such other instruments
and documents reasonably desirable or necessary to complete and confirm the
transactions contemplated by this Agreement.

Section 3.07. Conditions precedent to HSI’s obligation to Close. All obligations
of NCC hereunder are subject, at the option of HSI, to the fulfillment of each
of the following conditions at or prior to the Closing, and NCC shall exert
commercially reasonable efforts to cause each such condition to be so fulfilled:

(a) All representations and warranties of NCC contained herein and in any
document delivered pursuant hereto shall be true and correct in all material
respects when made and shall be deemed to have been made again and given at and
as of the date of the Closing of the transactions contemplated by this
Agreement, and shall then be true and correct in all material respects, except
for changes in the ordinary course of business after the date hereof in
conformity with the representations, covenants and agreements contained herein.

 

5



--------------------------------------------------------------------------------

(b) All covenants, agreements and obligations required by the terms of this
Agreement to be performed by NCC at or before the Closing shall have been duly
and properly performed in all material respects to HSI’s reasonable
satisfaction.

(c) Since the date of this Agreement there shall not have occurred any material
adverse change in NCC’s operating or financial condition, prospects (financial
or otherwise), business, properties or assets which may cause a reasonable
investor to make a different investment decision regarding an investment in NCC.

(d) All documents required to be delivered to HSI at or prior to the Closing
shall have been so delivered.

(e) The transaction contemplated by this Agreement shall have been approved in
writing by NCC’s board of directors.

(f) NCC shall have not suffered or incurred a material damage, destruction or
loss not fully covered by insurance and which has a materially adverse affect on
its business and operations.

(g) HSI shall have received a certificate of good standing for NCC.

(h) HSI shall have received audited financial statements of NCC at and for the
years ended December 31, 2007 and 2008, prepared in accordance with generally
accepted accounting principles.

Section 3.08. Conditions precedent to NCC’s obligation to Close. All obligations
of NCC at the Closing are subject, at the option of NCC, to the fulfillment of
each of the following conditions at or prior to the Closing, and HSI shall exert
commercially reasonable efforts to cause each such conditions to be so
fulfilled.

(a) All representations and warranties of HSI contained herein or in any
document delivered pursuant hereto shall be true and correct in all material
respects when made and as of the Closing.

(b) All covenants, agreements and obligations required by the terms of this
Agreement to be performed by HSI at or before the Closing shall have been duly
and properly performed in all material respects to NCC’s reasonable
satisfaction.

(c) All documents required to be delivered to NCC at or prior to the Closing
shall have been so delivered.

(d) The transactions contemplated by this Agreement shall have been approved in
writing by HSI’s board of directors.

(e) NCC shall have received a certificate of good standing for HSI.

(f) NCC shall have received audited financial statements of HSI for the years
ended December 31, 2007 and 2008 and pro forma combined consolidated financial
statements of HSI and NCC for the year ended December 31, 2008 prepared in
accordance with generally accepted accounting principles.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Section 4.01. Representations and warranties of NCC. NCC (as used in the
following representations and warranties with respect to status or condition,
“NCC” includes every subsidiary of NCC, all of which are identified in Schedule
A) represents and warrants to HSI, as follows:

(a) NCC and each subsidiary is a duly organized and an existing entity in good
standing under the laws of its state of incorporation and has full corporate
power to execute, deliver and perform this Agreement.

(b) NCC and each subsidiary is qualified to do business and in good standing in
each state and jurisdiction in which the nature of its activities and ownership
of property require it to be qualified as a foreign corporation.

(c) All information set forth in registrations and reports filed by NCC pursuant
to §§12(g) and 13 under the Exchange Act contain accurate and complete material
information as required by such registrations and reports as of the date of such
information reflected therein, except as amended or modified in writing
delivered by NCC to HSI; and, all the information NCC has filed through the
SEC’s EDGAR website http://www.sec.gov relating to NCC was, to the best
knowledge of NCC, on the date reflected in each such item of information
accurate in all material respects and, to the best knowledge of NCC, such
information at the date hereof taken as a whole provides full and fair
disclosure of all material information relating to NCC and does not, omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(d) This Agreement has been duly and validly authorized, executed and delivered
by NCC and constitutes the legal, valid and binding obligation of NCC
enforceable against it, in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting stockholders and creditors rights generally and to
general equitable principles.

(e) The execution of this Agreement and consummation of the transactions
contemplated hereby does not conflict with and will not result in a material
breach of any agreement (financing or otherwise), mortgage, instrument,
judgment, decree, law or governmental regulation, license, permit or
authorization by NCC or in the loss, forfeiture or waiver of any rights,
license, authorization or franchise owned by NCC, from which NCC benefits or
which is desirable in the conduct of NCC’s business.

(f) To the best knowledge of NCC, except for such actions as may have been taken
and the filing of the “Super 8-K, including the audited HSI consolidated
financial statements for the years ended December 31, 2007 and December 31, 2008
and the pro forma combined consolidated financial statements of NCC and HSI for
the year ended December 31, 2008, no further action by or before any
governmental body or authority of the United States of America or any state or
subdivision thereof or any self-regulatory body to which NCC is subject is
required in connection with the execution and delivery of this Agreement by NCC
and the consummation of the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

(g) NCC has not conducted any business activity since inception.

(h) Neither NCC nor any of its employees, to NCC best knowledge, has since
inception given or agreed to give any gift or similar benefit valued at more
than $20 annually to any customer, supplier, governmental employee or other
person who is or may be or have been in a position to help or hinder NCC’s
business, or a gift or similar benefit in any amount or value which might
subject NCC to damage or penalty in civil, criminal or governmental litigation
or proceedings.

(i) NCC’s audited financial statements delivered to HSI have been prepared in
accordance with generally accepted accounting principles consistently applied
and maintained throughout the periods indicated, fairly present the financial
condition of NCC in all material respects at the dates and the results of
operations for the periods indicated, contain all normally recurring adjustments
and do not omit to disclose any contingent, undisclosed or hidden liabilities.

(j) NCC does not own any properties or assets, including intangible assets,
which are not reflected on its most recent balance sheet and none of which are
subject to any mortgage, pledge, lien, charge, security interest, encumbrance,
restriction, lease, license, easement, liability or adverse claim of any nature
whatsoever, direct or indirect, whether accrued, absolute, contingent or
otherwise, except as expressly set forth in the notes to NCC’s financial
statements as securing specific liabilities or subject to specific capital
leases and have arisen only in the ordinary course of business. All of the
properties and assets owned, leased or used by NCC are in good operating
condition and repair, are suitable for the purposes used, are adequate and
sufficient for NCC’s current operations and are directly related to NCC’s
business.

(k) NCC does not have any material contracts, agreements, leases, licenses and
commitments, other than those which have been fully performed.

(l) There is no claim, legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, nor any order,
decree, judgment or judgment in progress, pending or in effect, or to NCC’s
knowledge, threatened, against or relating to NCC, its directors, officers or
employees with respect to NCC or its business or for which NCC may have an
indemnity obligation, it properties, assets or business or the transaction
contemplated by this Agreement and NCC does not know or have any reason to be
aware of any basis for the same, including any basis for a claim of sexual
harassment or racial or age discrimination.

(m) All taxes, including without limitation, income, property, special
assessments, sales, use, franchise, intangibles, employees’ income withholding
and social security taxes, including employer’s contribution, other than those
for which a return or deposit is not yet due and have been disclosed to HSI,
imposed by the United States or any state, municipality, subdivision, authority,
which are due and payable, and all interest and penalties thereon, unless
disputed in good faith in proper proceedings and reserved for or set aside, have
been paid in full and all tax returns required to be filed in connection
therewith have been accurately prepared and timely filed and all deposits
required by law to be made by NCC with respect to employees’ withholding and
social security taxes have been made. NCC is not and has no reason to believe
that it will be the subject of an audit by any taxing authority. There is not
now in force any extension of time with respect to the date when tax return was
or is due to be filed, or any waiver or agreement by NCC for the extension of
time for the assessment of any tax and NCC is not a “consenting corporation”
within the meaning of Section 341(f)(1) of the Tax Code.

 

8



--------------------------------------------------------------------------------

(n) NCC does not have any employee benefit, pension or profit sharing plans
subject to ERISA and no such plans to which NCC is obligated or required to make
contributions.

(o) NCC does not have and has not had any employees other than its executive
officers, none of which have employment or compensation agreements with NCC.

(p) No person has guaranteed any obligation of NCC, and NCC has not guaranteed
the obligation of any other person.

(q) NCC does not have and has not had any operations.

(r) Except for the shares of common stock identified in Section 2.02, NCC does
not have any other equity securities, or securities convertible into,
exchangeable for, exercisable for equity securities, or contracts or agreements
to sell or deliver any equity securities.

Section 4.02. HSI’s representations and warranties. HSI (as used in the
following representations and warranties with respect to status or condition,
“HSI” includes every subsidiary of HSI, all of which are identified in Schedule
C) represents and warrants to NCC that:

(a) HSI is a duly incorporated and existing corporation in good standing under
the laws of its state of incorporation and has full corporate power to execute
and deliver this Agreement.

(b) This Agreement has been duly and validly authorized, executed and delivered
by HSI and constitutes the legal, valid and binding obligation of HSI
enforceable against it, in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting stockholders and creditors rights generally and to
general equitable principles.

(c) The information HSI has delivered to NCC relating to HSI was, to the best
knowledge of HSI, on the date reflected in each such item of information
accurate in all material respects and, to the best knowledge of HSI, such
information at the date hereof taken as a whole provides full and fair
disclosure of all material information relating to HSI and does not, to the best
knowledge of HSI, omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(d) HSI’s audited financial statements delivered to NCC, as described in
Section 3.08(g) hereof, have been prepared in accordance with generally accepted
accounting principles consistently applied and maintained throughout the periods
indicated, fairly present the financial condition of HSI in all material
respects at the dates and the results of operations for the periods indicated.

Section 4.03. Nature and survival of representation and warranties; Remedies.
All statements of fact contained in this Agreement, any certificate delivered
pursuant to this Agreement, or any letter, document or other instrument
delivered by or on behalf of NCC or of HSI, and their respective officers,
pursuant to the terms of this Agreement shall be deemed representations and
warranties made by NCC or by HSI, respectively, as the case may be, to each
other under this Agreement. For purposes of this Section 4.03 and Section 10.01
only, any party or other person seeking to enforce, or claiming the benefit of,
any representation and

 

9



--------------------------------------------------------------------------------

warranty under this Agreement is called a Claimant, and any party or other
person against whom a right is claimed is called a Defendant. All
representations and warranties of the parties shall survive the Closing;
provided, however, that all representations and warranties shall terminate and
expire, and be without further force and effect whatever from and after the one
year from the date hereof, and neither HSI, nor NCC shall have any liability
whatsoever on account of any inaccurate representation or warranty or for any
breach of warranty, unless a Claimant shall, on or prior to the expiration of
such one year period, serve written notice on a Defendant, setting forth in
reasonable detail the breach and any direct, incidental or consequential damages
(including amounts) the Claimant may have suffered as a result of such breach.

ARTICLE V

COVENANTS OF THE PARTIES

Section 5.01. Conduct of business prior to Closing. From the date hereof to the
Closing, NCC and HSI shall each conduct its business and affairs only in the
ordinary course and consistent with its prior practice and shall endeavor to
maintain, keep and preserve its assets and properties in good condition and
repair and maintain insurance thereon in accordance with present practices, it
will use its best efforts (i) to preserve its business and organization intact,
(ii) to keep available to NCC and HSI the respective services of each of its
present employees, agents and independent contractors, (iii) to preserve for the
benefit of the goodwill of suppliers, customers, distributors, landlords and
others having business relations with it, and (iv) to cooperate and use
reasonable efforts to obtain the consent of any landlord or other party to any
lease or contract where the consent of such landlord or other party may be
required by reason of the transactions contemplated hereby.

Section 5.02. Notice of changes in information. Each party shall give the other
party prompt written notice of any change in any of the information contained in
their respective representations and warranties made in Article IV, or elsewhere
in this Agreement, or the exhibits and schedules referred to herein or any
written statements made or given in connection herewith which occurs prior to
the Closing.

Section 5.03. Notice of litigation or government actions. Each party shall
advise the other party with respect to the filing or commencement of any
litigation or governmental or agency proceedings against such party.

Section 5.04. Action to preserve business and assets. Notwithstanding anything
contained in this Agreement to the contrary, each party will not take or fail to
take any action that in its reasonable business judgment, is likely to give rise
to a substantial penalty or a claim for damages by any third party against it,
or is likely to result in losses, or is otherwise likely to prejudice in any
material respect or unduly interfere with the conduct of its business and
operations in the ordinary course consistent with prior practice, or is likely
to result in a breach by it of any of its representations, warranties or
covenants contained in this Agreement (unless any such breach is first waived in
writing by the other party).

Section 5.05. Access to information and documents. Upon reasonable notice and
during regular business hours, each party will give to the other party, its
attorneys, accountants and other representatives full access to its personnel
(subject to reasonable approval as to the time thereof) and all properties,
documents, contracts, books and records and will furnish copies of such
documents

 

10



--------------------------------------------------------------------------------

(certified by officers, if so requested) and with such information with respect
to its business, operations, affairs and prospects (financial and otherwise) as
the other party may from time to time request, and the party to whom the
information is provided will not improperly disclose the same prior to the
Closing. Each party will afford the other party an opportunity to ask questions
and receive answers thereto in furtherance of it’s duly diligence examination.
Any such furnishing of such information or any investigation shall not affect
that party’s right to rely on the other party’s representations and warranties
made in this Agreement or in connection herewith or pursuant hereto, except to
the extent that written disclosure of information at a variance or in conflict
with any such representation or warranty is made and provides specific notice of
such variance or conflict.

Section 5.06. Cooperation by the parties. Each party hereto shall cooperate and
shall take such further action as may be reasonably requested by any other party
in order to carry out the provisions and purposes of this Agreement.

ARTICLE VI

FEDERAL INCOME TAX MATTERS

Section 6.01. Federal income tax treatment. Each party shall be responsible for
obtaining his, her or its own tax advice with respect to and understanding the
federal income tax consequences of the transactions and the federal income tax
consequences thereof contemplated by this Agreement and waives any reliance with
respect thereto on any other party.

ARTICLE VII

STATUS OF SHARES

Section 7.01. Investment legend on certificates. Each of the certificates
evidencing NCC’s shares of common stock shall contain the following legend or a
legend of similar import:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND IS A
“RESTRICTED SECURITY” AS DEFINED UNDER SAID ACT. ACCORDINGLY, NEITHER THIS
SECURITY NOR ANY INTEREST THEREIN MAY BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED, PLEDGED OR HYPOTHECATED, EXCEPT BY BONA FIDE GIFT OR INHERITANCE,
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS SECURITY UNDER
SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED.

ARTICLE VIII

TERMINATION PRIOR TO CLOSING

Section 8.01. Termination for default. A party may, by notice to the other party
given in the manner provided below on or at any time prior to the Closing Date,
terminate this Agreement if default shall be made by the other party in the
observance or in the due and timely performance of any of any material covenants
and agreements contained in this Agreement, made by each of HSI or NCC pursuant
to or imposed upon it in this Agreement, if the default has not been fully cured
within five Business Days after receipt of the notice specifying the default.

Section 8.02. Termination for failure to Close. If the Closing does not occur on
or before the date provided in Section 3.01, any party, if that party is not
then in default in the observance or in the due or timely performance of any
covenants and conditions under this Agreement, may at any time terminate this
Agreement by giving written notice to the other parties; provided, that the
parties may extend the Closing date in writing.

 

11



--------------------------------------------------------------------------------

Section 8.03. Termination for loss of bargain. A party may, at its option,
terminate this Agreement prior to the Closing if (i) in completion of its due
diligence examination of the other party, it discovers the existence of a
material, adverse variance from its due diligence examination prior to the date
of this Agreement, or (ii) the business or assets of the other party have
suffered any material damage, destruction or loss (whether or not covered by
insurance), or (iii) the party is prevented by order of court or administrative
action from consummating the transactions contemplated by this Agreement,
whether or not the party has exhausted its appeals.

ARTICLE IX

NOTICES

Section 9.01. Procedure for giving notices. Any and all notices or other
communications required or permitted to be given under any of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered (excluding telephone facsimile and including receipted
express courier and overnight delivery service) or mailed by first class
certified U.S. mail, return receipt requested showing name of recipient,
addressed to the proper party.

Section 9.02. Addresses for notices. For purposes of sending notices under this
Agreement, the addresses of the parties are as follows:

 

As to HSI:   Thomas Morrow, CEO   Home School, Inc.   2700 South River Road,
Suite 106   Des Plaines, IL 60018 As to NCC:  

Robert Papiri, President & CEO

Narayan Capital Corp.

P.O. Box 433

  Cupertino, CA 95015

Section 9.03. Change of address. A party may change its address for notices by
sending a notice of such change to all other parties by the means provided in
Section 9.01.

ARTICLE X

LEGAL, INDEMNIFICATION AND OTHER COSTS

Section 10.01. Party entitled to recover. In the event that any party (the
“Defaulting Party”) defaults in his or its obligation under this Agreement and,
as a result thereof, the other party (the “Non-Defaulting Party”) seeks to
legally enforce his or its rights hereunder against the Defaulting Party
(whether in an action at law, in equity or in arbitration), then, in addition to
all damages and other remedies to which the Non-Defaulting Party is entitled by
reason of such default, the Defaulting Party shall promptly pay to the
Non-Defaulting Party an amount equal to all costs and expenses (including
reasonable attorneys’ fees and expert witness fees) paid or incurred by the
Non-Defaulting Party in connection with such enforcement, provided the
Non-Defaulting Party is the prevailing party in any litigation resulting
therefrom.

 

12



--------------------------------------------------------------------------------

Section 10.02. Indemnification of parties.

(a) Sellers hereby agree to hold harmless and indemnify HSI from and against any
action, suit, proceeding, loss, damage, or expense (including, without
limitation, reasonable attorneys’ fees and court costs), arising out of, or
relating to, (i) any breach by Sellers of this Agreement or any of the
representations, warranties, covenants or obligations of Sellers contained
herein, and (ii) any liability or obligation of Sellers existing prior to, or
arising after, the Closing Date.

(b) HSI hereby agrees to hold harmless and indemnify Sellers from and against
any action, suit, proceeding, loss, damage, or expense (including, without
limitation, reasonable attorneys’ fees and court costs), arising out of, or
relating to, (i) any breach by HSI of this Agreement or any of the
representations, warranties, covenants or obligations of HSI contained herein.

(c) Neither Sellers nor HSI shall be required to make any indemnification
payment pursuant to this Section 10.02 until such time as the total amount of
all damages (including the damages arising from such breach and all other
damages arising from any other breaches of any representations, warranties or
covenants) that have been directly or indirectly suffered or incurred by the
other party exceeds Five Thousand Dollars ($5,000) (the “Basket”) in the
aggregate.

(d) At such time as the total amount of such damages exceeds the Basket in the
aggregate, the party seeking indemnification hereunder (the “Indemnified Party”)
shall be entitled to be indemnified against all damages in excess of the initial
Five Thousand Dollars ($5,000) of damages.

(e) The maximum aggregate dollar amount of the collective indemnification
liability of the parties hereunder shall be the Cash Payment to the extent
actually paid, except if any party shall have made any representation or
warranty herein that was fraudulent, in which event the foregoing limitation
shall not apply.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Effective date. The effective date of this Agreement shall for
all purposes be the date set forth in first paragraph hereof notwithstanding a
later actual date of execution by any individual party.

Section 11.02. Entire agreement. This writing constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties.

Section 11.03. Waivers. No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

13



--------------------------------------------------------------------------------

Section 11.04. Amendments. This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.

Section 11.05. Construction. This Agreement has been negotiated by the parties,
section by section, and no provision hereof shall be construed more strictly
against one party than against the other party by reason of such party having
drafted such provision. The order in which the provisions of this Agreement
appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.

Section 11.06. Invalidity. It is the intent of the parties that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law. If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.

Section 11.07. Multiple counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.

Section 11.08. Assignment, parties and binding effect. This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies). This Agreement shall benefit solely the
named parties and no other person shall claim, directly or indirectly, benefit
hereunder, express or implied, as a third-party beneficiary, or otherwise.
Wherever in this Agreement a party is named or referred to, the successors
(including heirs and personal representative of individual parties) and
permitted assigns of such party shall be deemed to be included, and all
agreements, promises, covenants and stipulations in this Agreement shall be
binding upon and inure to the benefit of their respective successors and
permitted assigns.

Section 11.09. Survival of representations and warranties. The representations
and warranties made herein shall survive the execution and delivery of this
Agreement and full performance hereunder of the obligations of the representing
and warranting party, subject to the provisions of Section 4.03.

Section 11.10. Jurisdiction and venue. Any action or proceeding for enforcement
of this Agreement and the instruments and documents executed and delivered in
connection herewith which is determined by a court of competent jurisdiction
not, as a matter of law, which seeks injunctive relief shall be brought and
enforced in the courts of the State of Illinois, and the parties irrevocably
submit to the jurisdiction of each such court in respect of any such action or
proceeding.

 

14



--------------------------------------------------------------------------------

Section 11.11. Applicable law. This Agreement and all amendments thereof shall
be governed by and construed in accordance with the law of the State of Illinois
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.

 

NARAYAN CAPITAL CORP. By:  

/s/ Robert Papiri

  Robert Papiri, President & CEO HOME SCHOOL, INC. By:  

/s/ Thomas Morrow

  Thomas Morrow, Chairman & CEO SELLERS:

/s/ Thomas Morrow

THOMAS MORROW

/s/ David Nicholson

DAVID NICHOLSON

/s/ Kenneth Lydecker

KENNETH LYDECKER

/s/ Christopher Davies

CHRISTOPHER DAVIES

 

15



--------------------------------------------------------------------------------

EXHIBIT A

EXCHANGE OF SHARES OF HSI’S COMMON

STOCK FOR NCC’S COMMON STOCK

 

Name of Stockholder    Shares exchanged for NCC
Shares

Thomas Morrow

   143,366,940

David Nicholson

   56,818,260

Be-Be North

   15,060,060

Kenneth Lydecker (Part Sterling IRA Acct)

   13,707,540

Mark Jordan

   6,120,000

Perry Marshall

   6,078,020

Howie Alper

   3,900,000

Chalmer Wilkins (Sterling IRA Acct)

   3,600,000

Bliss & Richard Pleet

   3,060,000

Steve Rients (Sterling IRA Acct)

   2,700,000

Tim Perry (Sterling IRA Acct)

   2,430,000

Terri & Louie LoBianco

   2,350,120

Joel Schauer

   2,250,120

Brad Clodfelter

   2,160,000

Jamey Wright

   2,160,000

Goldstar Acquistions, LLC

   2,003,900

Estate of Thomas Smith

   1,800,000

Adam Hecktman

   1,800,000

James Treleaven

   1,697,760

Bob Shuman

   1,620,000

Denise Kowalski (IRA Acct)

   1,239,000

Bobette Puckett

   1,080,000

Lisa Morrow

   1,002,420

Joe Gurdak (Pension Acct)

   900,000

William Rients (Sterling IRA Acct)

   900,000

Christopher Davies

   857,520

Judy & Don Braun

   750,060

Tony Langford

   742,380

Dieter Gutt

   720,000

Ed Schwall

   720,000

Dave Gurdak

   594,000

Virginia Vagt

   555,705

Josh Kurtz

   432,000

Bernie Petersen (Trust Acct)

   360,000

Bob Schauer

   360,000

Carol Lydecker (Sterling IRA Acct)

   360,000

Herb Singer

   360,000

Jeff Lydecker

   360,000

Jennifer Ottolino

   360,000

Larry Hayes

   360,000

Maria Dalmazio

   360,000

Paul Krappman

   360,000

Ray Imburgia

   360,000

Stacy Chirio

   360,000

Rhea Perry

   250,020

Marjorie Lock

   217,800

Paul Shuman

   180,000

Rob Alexander

   129,600

Diana Dixon

   23,220

Lisa Lepcin

   23,220         289,959,665     

 

16



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED ARTICLES OF INCORPORATION

AND

AMENDED AND RESTATED BYLAWS

 

17



--------------------------------------------------------------------------------

EXHIBIT C

OFFICERS’ CERTIFICATE

Pursuant to Section 3.0     of the Share Exchange Agreement, the undersigned,
                    , Chief Executive Officer, and                     ,
Treasurer, of                     , a                      corporation (the
“Corporation”), hereby each certifies that he is familiar with the Share
Exchange Agreement, dated                     , (the “Agreement”), between the
Corporation and                      and, to the best of his knowledge, based on
reasonable investigation:

(a) All representations and warranties of the                      (as defined
in the Agreement) contained in the Agreement, and in all Exhibits and Schedules
attached thereto containing information delivered by                     , were
true and correct in all material respects when made and when deemed to have been
made and are true and correct at the date hereof, except for changes in the
ordinary course of business between the date of the Agreement, in conformity
with the covenants and agreements contained in the Agreement.

(b) All covenants, agreements and obligations required by the terms of the
Agreement to be performed by                      at or before the Closing have
been duly and properly performed in all material respects.

(c) Since the date of the Agreement there have not occurred any material adverse
change in the condition or prospects (financial or otherwise), business,
properties or assets of the                     .

IN WITNESS WHEREOF, each of the undersigned has executed this certificate this
                    , 2009.

 

 

                             

  , Chief Executive Officer

 

                             

  , Treasurer

 

18



--------------------------------------------------------------------------------

EXHIBIT D

SECRETARY’S CERTIFICATE

Pursuant to Section 3.0     of the Share Exchange Agreement, I,
                    , the duly elected, qualified and acting Secretary of
                    , a corporation duly organized, existing and in good
standing under the laws of                     , (the “Corporation”) do hereby
certify that:

(i) The following is a true and complete copy of Resolution of the Board of
Directors of the Corporation taken and adopted on                     ,    ,
approving the Share Exchange Agreement dated                     ,    , by and
among the Corporation and                     , and that said Resolution has not
been rescinded, revoked or modified and is in full force and effect at the date
hereof:

(ii) The persons whose names, titles and signatures appear below are each the
duly elected, qualified and acting officers of the Corporation, hold on the date
hereof the offices set forth opposite their respective names and the signatures
appearing opposite said names are the genuine signatures of said persons:

 

Name

  

Title

  

Signature

 

   Chief Executive Officer   

 

 

   Secretary   

 

 

   Treasurer   

 

(iii) I am authorized by the Corporation to make the within certifications.

IN WITNESS WHEREOF, I have executed this Certificate on                     ,
2009. (CORPORATE SEAL)

 

 

Secretary

I,                     , Chief Executive Officer of                     , a
                     corporation, hereby certify that                      is
duly elected, qualified and acting Secretary of                      and that
the signature appearing above is his genuine signature.

IN WITNESS WHEREOF, I have executed this Certificate on                     ,
2009

 

 

Chief Executive Officer

 

19



--------------------------------------------------------------------------------

EXHIBIT E

CLOSING MEMORANDUM

The undersigned parties to that certain Share Exchange Agreement dated
                    , (“Agreement”) do hereby certify one to the other that;

1. The Closing of the Agreement was completed, as contemplated by the Agreement,
on                     , at          o’clock     .m.

2. All conditions to each of the parties Closing the Agreement have been
satisfied and, to the extent not specifically satisfied, have been waived by the
party entitled to waive the conditions; except, the following conditions, if
any, are waived only for the purpose of Closing of the transaction contemplated
by the Agreement, and are required to be satisfied after the Closing by the
party required to satisfy such condition:

[insert any such conditions and name of the party required to satisfy it]

3. Capitalized terms herein have the meaning assigned to them in the Share
Exchange Agreement.

For the purposes herein set forth, the parties have executed this Memorandum at
the date and time written above.

 

HOME SCHOOL, INC. By:  

 

  Thomas Morrow, Chairman & CEO NARAYAN CAPITAL CORP. By:  

 

  Robert Papiri, President & CEO

 

20